  Case 18-09765         Doc 336     Filed 01/07/20 Entered 01/07/20 16:34:51            Desc Main
                                     Document     Page 1 of 9



                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


IN RE:                                         )
                                              )       Case No. 18-09765
                                              )
GOLD COAST PARTNERS, LLC,                     )       Honorable Timothy A. Barnes
                                              )
         Debtor                                  )    Chapter 11


RESPONSE OF DEBTOR AND DEBTOR-IN-POSSESSION, GOLD COAST PARTNERS,
LLC, TO MOTION OF UNITED STATES TRUSTEE TO CONVERT OR DISMISS CASE

         NOW COMES the Debtor and Debtor-in-Possession, Gold Coast Partners, LLC ("Debtor"),

by and through its attorney, Joel A. Schechter of the Law Offices of Joel A. Schechter, and as and

for its response to the motion of the United States Trustee, Patrick S. Layng ("Trustee"), to convert

or dismiss case ("Motion"), states as follows:

                                        INTRODUCTION

         The Trustee has filed his Motion seeking conversion of the Chapter 11 case ("Case'") or. in

the alternative, to dismiss the Case because the Debtor has failed to obtain confirmation ol'a plan of

reorganization ("Plan") within forty-five (45) days of filing the Plan pursuant to 11 U.S.C. § 1129(e)

and has failed to obtain an extension of time within which to confirm the Plan in accordance with 11

U.S.C. § 1121 (e)(3).   For the reasons stated herein, the Debtor requests the Court deny the

'Trustee's Motion.

                                        BACKGROUND

         1.       On April 3,2018, the Debtor filed a voluntary petition pursuant to Chapter 11 of

'Title 11, United States Code.


         2.       Pursuant to 11 U.S.C. §§1107 and 1108, the Debtor remains in possession of its
  Case 18-09765         Doc 336     Filed 01/07/20 Entered 01/07/20 16:34:51           Desc Main
                                     Document     Page 2 of 9



assets and continues to operate its business affairs.

        3.      No trustee or committee of unsecured creditors has been appointed by


the United States Trustee.


        4.      The Debtor operates three (3) coin-operated laundromats at various locations in the

City of Chicago; to wit:     5527 West North Avenue, Chicago, IL 60639 ("North Avenue"), 3159

West Roosevelt Road, Chicago, IL 60612 ("Roosevelt Road"), and 4258 West Madison St.,

Chicago. IL ("Madison Street").

        5.      The Debtor is a small business debtor as defined in 11 U.S.C. § 101 (51D).

        6.      On September 30,2018, the Debtor filed its initial disclosure statement ("Disclosure


Statement") and a Plan.

        7.      Upon the Debtor's several motions, orders were entered extending to various dates

the time for the Debtor to obtain confirmation of the Plan.

        8.      On April 11, 2019, the Debtor filed a first amended Disclosure Statement and first


amended Plan.


        9.      On April 26, 2019, the Debtor filed a second amended Disclosure Statement and


second amended Plan.


        10.     On July 2,2019, the Debtor filed a third amended Plan and third amended


Disclosure Statement.


        11.     On August 1, 2019, the Court entered an order setting a combined hearing on


adequacy of the Disclosure Statement and confirmation of the Plan ("Combined Hearing") for

September 10, 2019 ("Order").


        12.     Objections to confirmation of the Plan were filed by CCS Chicago Recreation Inc..

                                                   2
 Case 18-09765        Doc 336     Filed 01/07/20 Entered 01/07/20 16:34:51              Desc Main
                                   Document     Page 3 of 9



Constellation NewEnergy-Gas Division, LLC and City of Chicago ("Objections").

        13.    Since the Order did not provide for a date by which the Debtor could file written

responses to the Objections, the Debtor felt it prudent to advise the Court and the parties in interest

that the Debtor would request a continuance of the Combined Hearing in order to give the Debtor an

opportunity to file responses to the Objections.

        14.    At the Combined Hearing on September 10, 2019, the Debtor requested that the

Combined Hearing be continued into December, 2019, to give the Debtor an opportunity to

generate additional revenue based upon a new business plan and to give the Debtor time to

supplement its Disclosure Statement, amend its projections and file written responses to the

Objections.   No objection to the request was asserted by any party in interest.

        15.    The interested parties appearing on September 10, 2019, as well as the Court,

requested additional information on the new business plan including, but not limited to, expected

expenses associated with the new business and the expected increase in revenues.       Therefore, the

status on the Combined Hearing was continued to September 18,2019.

        16.     On September 11,2019, the Debtor filed another motion to extend the time to obtain

confirmation of a Plan and the motion was set for hearing on September 18, 2019.        All matters


were continued from September 18, 2019, to October 23, 2019.

        17.     On October 16, 2019, an amended Exhibit D was filed to the Disclosure Statement.


        18.     On October 23, 2019, the Court denied the Debtor's motion for extension of time to


obtain confirmation of a Plan.   Notwithstanding the denial of the Debtor's motion, the Court

entered an order providing for the Debtor to submit any additional filings in support of a Plan and

Disclosure Statement on or before November 22, 2019, and the status hearing was continued to

                                                   3
 Case 18-09765        Doc 336      Filed 01/07/20 Entered 01/07/20 16:34:51              Desc Main
                                    Document     Page 4 of 9



December 4, 2019.


        19.    On November 4,2019, the Trustee filed his Motion.

       20.     On November 22, 2019, the Debtor filed its fourth amended Plan and fourth


amended Disclosure Statement.      The exhibits to the Disclosure Statement were filed on November


25,2019.


       21.     On December 4, 2019, the Court entered an order setting the Trustee's Motion for

hearing on January 28, 2020, and providing for the Debtor to file its response to the Motion on or


before January 6,2020, and the Trustee to file his reply on or before January 22, 2020.

       22.     Also, on December 4, 2019, the Court entered an order and notice of hearing on the


adequacy of the Disclosure Statement and confirmation of the Plan on January 28,2020, and setting

dates for filing objections to the adequacy of the Disclosure Statement and confirmation of the Plan

and ballots accepting or rejecting the Plan.


                                       TRUSTEE'S MOTION


       23.     The sole argument of the Trustee to convert or dismiss the Case is premised on the

Debtor's failure to confirm a Plan within 45 days of the filing coupled with its failure to obtain an

extension of lime to obtain confirmation of a Plan.

       24.     The Trustee cites 11 U.S.C. §1129(e) which provides that"... the court shall

confirm a plan...not later than 45 days after the plan is filed unless the time for confirmation is

extended in accordance with section 1121(e)(3)."

       25.     The Trustee argues that since a plan was not confirmed within 45 days after filing

and since the Court denied the Debtor's motion for extension of time to obtain confirmation filed by

the Debtor pursuant to 11 U.S.C. §1121(e)(3), cause exists to convert or dismiss the Case pursuant

                                                   4
  Case 18-09765          Doc 336     Filed 01/07/20 Entered 01/07/20 16:34:51             Desc Main
                                      Document     Page 5 of 9



to 11 U.S.C. §1112.


        26.     The Trustee argues that Section 1112(b)(l), provides that the Court shall convert or


dismiss the Case, whichever is in the best interests of creditors and the estate, so long as the Trustee

establishes "cause".     To establish "cause", the Trustee cites to Section 1112(b)(4)(J), which

provides that "cause" includes "failure to file a disclosure statement, or to file or confirm a plan,

within the time fixed by this title or by order of the court".

        FAILURE TO CONFIRM PLAN WITHIN 45 DAYS AFTER FILING DOES NOT
                         REQUIRE DISMISSAL OR CONVERSION


        27.      Courts are split as to whether the failure of a debtor to obtain confirmation of a plan

within 45 days after filing constitutes cause for conversion or dismissal pursuant to 11 U.S.C.


§1112(b)(4)(J). The Trustee has cited several cases in his Motion in support of conversion or

dismissal of the Case.     However, the Debtor urges the Court to follow those decisions that do not

mandate conversion or dismissal for the Debtor's failure to obtain confirmation of a Plan within 45


days after its filing.

        28.      As the Trustee points out in his Motion, BAPCPA created expedited deadlines for

dealing with small business debtors filing chapter 11.     "This expedited confirmation process was


Congress' attempt to keep these small business cases on a 'short leash'.'* In re Wheelchair Sales <£

Services, Inc., 593 B.R. 321, 325 (Bankr.N.D.I11.2018) (citing In re Sanchez, 429 B.R. 393, 398

(Bankr.D.P.R.2010)).


        29.      However, a plain reading of §1129(e) does not mandate conversion or dismissal

once the deadline for confirming a plan has passed.      "The Bankruptcy Code provides no direction

as to what occurs if the statutory deadlines set forth in II U.S.C. §U2l(e) arc not met." In re
 Case 18-09765          Doc 336       Filed 01/07/20 Entered 01/07/20 16:34:51              Desc Main
                                       Document     Page 6 of 9



Barnes, 310 B.R. 209,211 (Bankr.D.Col.2004).


        The debtor, in In re Simbaki, Ltd., 522 B.R. 917 (Bankr.S.D.Tcx.2014), Hied a plan on


August 29,2014, and an amended plan on September 13,2014. The debtor therein also filed an


emergency motion to extend the time to obtain confirmation of a plan.         The court denied the

debtor's motion for extension of the deadline to obtain confirmation and at the same time, the

debtor withdrew its plan.      Thereafter, the court denied a motion to dismiss filed by certain creditors


pursuant to 11 U.S.C. §1112(b)(4)(J).       "The statute requires a court to take action on a plan once it

has been filed, but does not appear to set any deadline for the debtor.      This is in contrast with

§1121(c), which mandates that the plan proponent, rather than a court, take certain action.

Dismissing or converting the debtor's case in a situation where it failed to comply with a deadline is

appropriate.    Imposing a penalty on a debtor when a court did not approve their plan is a different

proposition."    Id. at 924.   See, also, In re Crossroads Ford, Inc., 453 B.R. 764, 768

(Bankr.D.Neb.201 l)("That language [referring to §1129(e)] does not appear to be a deadline for the

debtor, but rather appears to be a mandate on the court.")      The Debtor herein has complied with the

deadline imposed by § 1121 (e) in filing a Plan within the time prescribed therein.      Unfortunately,

the Debtor's motion to extend the time to obtain confirmation was denied, but the 45 day deadline

in confirming a plan as provided in §1129(e) is imposed on the court, not the debtor.        The Debtor

herein did not violate an order entered by the Court.      Therefore, since no order of the Court was

violated, "...its failure to obtain plan confirmation within 45 days does not constitute cause for

dismissal or conversion under § 1112(b)(4)(J)." Id.

        30.      Another case on point is In re Maxx Towing, Inc., 2011 WL 3267937

(Bankr.E.D.Mich.July 27,2011).          In this case, the court was advised that most objections to

                                                      6
 Case 18-09765           Doc 336       Filed 01/07/20 Entered 01/07/20 16:34:51              Desc Main
                                        Document     Page 7 of 9



confirmation had been resolved except for the value of certain property.          The court set an

evidentiary hearing as to valuation of property, but at that hearing the U.S. Trustee raised an

objection to confirmation because the debtor had not obtained confirmation of a plan within 45 days

of the filing.    Thereafter, the court ruled on the value of the property at issue and set a status

conference as to any remaining issues regarding confirmation of the plan and the trustee's motion.

Not unlike the case at bar, the court was advised that the only remaining issue on confirmation was

feasibility.     The court then indicated, not unlike the case at bar, that it would rule on the trustee's

motion and if the motion was denied, it would set an evidentiary hearing on feasibility of the plan.

        31.        Prior to the filing of the Plan and Disclosure Statement which is set for hearing on

the same day as the Trustee's Motion, the third amended Plan and third amended Disclosure

Statement had been set for a Combined Hearing on adequacy of the Disclosure Statement and

confirmation of the Plan on September 10,2019.             Ballots were cast in favor of the Plan by

impaired creditors, but certain objections raised as to feasibility necessitated continuing the hearing

on confirmation and, ultimately, the filing of a fourth amended Plan and Disclosure Statement.          So,

like Maxx Towing, sole issues remaining before this Court are whether the Plan is feasible and

whether the Trustee's Motion should be granted.            The Debtor submits that it has diligently pursued

restructuring its financial affairs.    A great deal of time was spent litigating the amount of the

secured claim ofStrategic Funding Source which the Debtor felt was necessary as a prerequisite for

filing any plan. As the court in Maxx Towing, recited ".. .the reasons for the delays were not due to

want of prosecution of this case; rather, such were due to the necessity of determining the property

valuation/lien stripping issue prior to confirmation". Id at *5-6.        In denying the trustee's motion to

dismiss, the court held:

                                                       7
  Case 18-09765        Doc 336     Filed 01/07/20 Entered 01/07/20 16:34:51               Desc Main
                                    Document     Page 8 of 9



               If the Court were to hold that a small business debtor's case must be dismissed
               simply because it is not confirmed within 45 days under the recited circumstances
               in this case...the debtors in such cases would have little, if any, time to deal with
               any objections to confirmation and the statutory scheme would be frustrated and
               rendered impractical, requiring dismissals and re-filings for no particular reason. Id.
               at*6.


For similar "recited circumstances", the Debtor urges the Court to follow this decision.

                       COURT HAS DISCRETION TO DENY MOTION

       32.     The Court has discretion to deny the Trustee's Motion.       Pursuant to 11 U.S.C.

§1112(b)(2), the Court may not convert or dismiss the Case "...if the court finds and specifically

identifies unusual circumstances establishing that converting or dismissing the case is not in the

best interests of creditors and the estate, and the debtor... establishes that—(A) there is a reasonable

likelihood that a plan will be confirmed within the timeframes established in sections 1121(e) and

1129(e) of this title, or if such sections do not apply, within a reasonable period of time: and (U) the

grounds for converting or dismissing the case include an act or omission of the debtor other than

under paragraph (4)(A)—(i) for which there exists a reasonable justification for the act or omission;

and (ii) that will be cured within a reasonable period of time fixed by the court."    Since a Plan has

not been confirmed within 45 days of its filing, the deadlines provided in Sections 1121 (c) and

1129(e) no longer apply and the Court can find that the Plan could be confirmed within a reasonable

time since the confirmation hearing is set for the same date as the hearing on the Trustee's Motion.

The Debtor submits that it is in the best interests of the creditors and the estate to confirm the

Debtor's Plan assuming the Court finds the Plan feasible.     Debtor's counsel recalls Trustee's

counsel informing the Court on December 4,2019, that if the Plan was eonfirmablc on January 28.

2020, and any objections resolved, the Trustee would consider withdrawing the Motion.          "F.ven if


                                                   8
  Case 18-09765        Doc 336     Filed 01/07/20 Entered 01/07/20 16:34:51             Desc Main
                                    Document     Page 9 of 9



the debtor could be faulted for technical noneompliance with the statute.. .dismissal will not benefit

either the estate or the creditors." In re Mississippi Sports and Recreation, Inc., 483 B.R. 164, 169


(Bankr.W.D.Wis.2012).


                                       CONCLUSION


        For the reasons stated herein, the Debtor and Debtor-in-Possession, Gold Coast Partners,

IXC. prays the Honorable Court enter an order denying all of the relief requested by the United

States Trustee. Patrick S. Layng, in his Motion and for such other and further relief as the Court


may deem just and proper.




                                              Respectfully submitted,
                                              Gold Coast Partners, LLC
                                               Debtor and Dcbtor-in-Posscssion


                                               By:         /s/ Joel A. Schechter
                                                              Its Attorney
Joel A. Schechter
Attorney No. 3122099
53 W. Jackson Blvd., Suite 1522
Chicago, IL 60604
(312)332-0267
